Case 19-01227-5-JNC          Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                    Page 1 of
                                              10



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:                                              )
                                                     )           Case No. 19-01227-5-JNC
 CAH ACQUISITION COMPANY # 16,                       )
 LLC, d/b/a HASKELL COUNTY                           )           Chapter 11
 COMMUNITY HOSPITAL,                                 )
                                                     )
                 Debtor.                             )
                                                     )


  BANKRUPTCY ADMINISTRATOR’S RESPONSE TO SECOND APPLICATION BY
 GRANT THORNTON LLP AS FINANCIAL CONSULTANT FOR THE TRUSTEE FOR
  THE ALLOWANCE OF INTERIM COMPENSATION AND REIMBURSEMENT OF
               EXPENSES [JUNE 1, 2019 TO JULY 31, 2019]

        Now comes the Bankruptcy Administrator for the Eastern District of North Carolina and
files this objection to the Second Application by Grant Thornton LLP (“GT”) as Financial
Consultant for the Trustee for the Allowance of Interim Compensation and Reimbursement of
Expenses [March 17, 2019 to May 31, 2019] and in support shows the court the following”

        1. The Debtor filed its chapter 11 case on March 17, 2019. The Debtor operates a critical
access hospital in Prague, Oklahoma. On March 18, 2019, the court appointed Thomas Waldrep
to serve as chapter 11 trustee in the case. On April 10, 2019, the Trustee sought to employ Grant
Thornton as a financial consultant for the Trustee, with an amended motion to employ being filed
on April 18, 2019. An order allowing employment of GT was entered on May 9, 2019.

        2. The order incorporated the Trustee’s employment motion by reference. The motion
describes the services to be provided by GT in this case. “ Working under the direction of the
Trustee and collaboratively with the Trustee’s counsel and other professionals,” the firm was
employed to provide the services set forth on Exhibit A. These services have been split into two categories-
Financial Consulting and Forensic Technology. GT seeks payment of $65,037.00 in professional fees and
$454.47 in expenses. It has voluntarily reduced its fees by $5,100.00 and voluntarily reduced its expenses
by $56.32.

        3. In reviewing the application, the BA has identified time entries of concern. These
concerns regard $13,404.00 of billed time for working on fee applications and $3,501.00 for billed
time that is either vague, duplicative, or outside the scope of employment. The BA believes a fifty
percent (50%) reduction in time billed for compiling fee applications is warranted. Therefore, the
total reduction by the BA’s calculation should be $10,203.00 instead of $5,100.00. These time
entries are identified on the attached Exhibit B and Exhibit C. The BA believes that this additional
reduction is well founded and would support a fee reduction in this amount in addition to the
voluntary reduction already made by GT.
Case 19-01227-5-JNC      Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21            Page 2 of
                                          10




       Wherefore, based on the forgoing, the BA respectfully objects to the Second Application
by Grant Thornton LLP, requests that the Court hold a hearing on this matter; and, requests
such other and further relief as the court deems just and proper.

       Respectfully submitted, this 15th day of November 2019.

                                                   Marjorie K. Lynch
                                                   Bankruptcy Administrator


                                                   By: /s/ Kirstin E. Gardner
                                                   Kirstin Gardner
                                                   Staff Attorney
                                                   Bankruptcy Administrator’s Office
                                                   434 Fayetteville Street, Suite 640
                                                   Raleigh, North Carolina 27601
                                                   (919) 334-3889
                                                   kirstin_gardner@nceba.uscourts.gov
                                                   State Bar No. 52144




                                              2
Case 19-01227-5-JNC       Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21               Page 3 of
                                           10




                                CERTIFICATE OF SERVICE


       I, Kirstin E. Gardner, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina,
27601, certify:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age.

       That on this day, I served copies of the foregoing document electronically on the
following:

       Thomas W. Waldrep
       Trustee

       Jennifer Lyday
       Waldrep LLP
       Attorney for Trustee

       Rebecca Redwine
       Hendren Redwine and Malone
       Attorney for Trustee

       Robert Vanderbeek
       Managing Director
       Grant Thornton LLP

       I certify under penalty of perjury that the foregoing is true and correct.

       Dated this the 15th day of November 2019.


                                                      By: /s/ Kirstin E. Gardner
                                                      Kirstin Gardner
                                                      Staff Attorney
                                                      Bankruptcy Administrator’s Office
                                                      434 Fayetteville Street, Suite 640
                                                      Raleigh, North Carolina 27601
                                                      (919) 334-3889
                                                      kirstin_gardner@nceba.uscourts.gov
                                                      State Bar No. 52144




                                                 3
 Case 19-01227-5-JNC           Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                  Page 4 of
                                                10
EXHIBIT A-SCOPE OF SERVICES FOR GRANT THORNTON




a) Analyze the Debtor’s financial position, business plans, and financial projections prepared by management
including, but not limited to, commenting on assumptions and comparing those assumptions to historical
Debtor and industry trends;

b) Consult with the Trustee on the assessment of a bankruptcy exit strategy;

c) Consult with the Trustee in connection with the development of financial projections;

d) Assist the Trustee with its communications with patients, suppliers, statutory committees, and other parties-
in-interest;

e) Analyze the Debtor’s rolling 13-week cash receipts and disbursements forecast and assess liquidity and DIP
financing needs;

f) Consult with the Trustee regarding their valuation of the Debtor on a going-concern and liquidation basis;

g) Consult with the Trustee, in coordination with legal counsel, in the preparation of a disclosure statement,
plan of reorganization and the underlying business plans from which those documents are developed;

h) Assist the Trustee, in coordination with legal counsel, in evaluating competing disclosure statements, plans
and other strategic proposals made by the Committee of Unsecured Creditors or other interested parties in this
Chapter 11 case;

i) Assist the Trustee in responding to information requests submitted by statutory committees and their legal
and/or financial counsel;

j) Assist the Trustee with its vendor management program;

k) Consult with the Trustee regarding the preparation of required financial statements, schedules of financial
affairs, monthly operating reports, and any other financial disclosures required by the Court;

l) Provide expert advice and testimony regarding financial matters related to, including, among other things,
the feasibility of any proposed plan of reorganization, and the valuation of any securities issued in connection
with any such plan;

m) Analyze the Debtor’s Information Technology (“IT”) infrastructure, storage media, and third-party
systems;

n) Consult with the Trustee on the assessment of Debtor’s IT systems;

o) Consult with the Trustee in connection with the development of data-preservation and data-collection
efforts described in the Statement of Work dated April 4, 2019;

p) Provide digital forensic and related services (including, but not limited to, forensic preservation and
collection of electronic data), to be performed at the direction of the Trustee;

q) Assist the Trustee with its communications with third-party IT providers and other parties-in-interest;
 Case 19-01227-5-JNC          Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                 Page 5 of
                                               10
EXHIBIT A-SCOPE OF SERVICES FOR GRANT THORNTON




r) Assist the Trustee in responding to information requests submitted by statutory committees and their legal
and/or financial counsel; and

s) Provide additional services as requested from time to time by the Trustee and agreed to by Grant Thornton.
  Case 19-01227-5-JNC             Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                         Page 6 of
                                                   10
Exhibit B

                                    Professional Fees Incurred - Financial Consulting
 Name              Date                                  Narrative                          Hours     Rate    Value
 Wayne, Michael       6/3/2019 Preparation of fee application; determine initial write-offs       0.2 $250.00       $50.00
                               to be excluded which are not appropriate to bill.
 Kelly, Holly         6/3/2019 Assist with fee application data gathering, process                0.4 $310.00      $124.00
                               mapping, and determining initial write-offs.
 Balikian, Casey      6/3/2019 Begin creating fee application excel template and drafting         1.1 $250.00      $275.00
                               fee application word documents.
 Kelly, Holly         6/3/2019 Review Waldrep and HRM's fee applications to learn what            0.1 $310.00       $31.00
                               information should be presented in GT's initial fee
                               application and to identify the legal language needed for
                               certain items.
 Balikian, Casey      6/4/2019 Continue creating fee application excel template and               0.9 $250.00      $225.00
                               drafting fee application word documents.
 Balikian, Casey      6/5/2019 Finalize fee application excel template and finish drafting        0.5 $250.00      $125.00
                               fee application word documents.
 Balikian, Casey      6/6/2019 Prepare and review fee application based on review points.         0.6 $250.00      $150.00

 Wayne, Michael      6/10/2019 Build fee application model addendum for reserve                 0.2 $250.00        $50.00
                               information; edit narratives for completeness.
 Kelly, Holly        6/10/2019 Review progress on fee application and communicate               0.3 $310.00        $93.00
                               additional steps needed.
 Balikian, Casey     6/10/2019 Prepare and review fee application based on review points;       0.8 $250.00       $200.00
                               ensure that format matches format prescribed by Waldrep
                               LLP.
 Murray, Ryan        6/10/2019 Assist with fee application preparation.                         0.4 $90.00         $36.00
 Balikian, Casey     6/11/2019 Prepare and review fee application.                              1.3 $250.00       $325.00
 Kelly, Holly        6/12/2019 Review progress on fee application and communicate               0.3 $310.00        $93.00
                               additional steps needed.
 Kelly, Holly        6/19/2019 Evaluate fee applications make comments on necessary             0.5 $310.00
                               changes and next steps.                                                            $155.00
 Wayne, Michael      6/19/2019 Prepare fee application by determining and recommending          1.7 $250.00       $425.00
                               which entries should be voluntary reductions and which
                               should not.
 Wayne, Michael      6/20/2019 Prepare fee application narratives and collect missing           2.3 $250.00       $575.00
                               narratives from appropriate parties.
 Kelly, Holly        6/20/2019 Review time entries and prepare spreadsheet in preparation       1.5 $310.00       $465.00
                               for fee application.
 Wayne, Michael      6/21/2019 Prepare fee application excel model for final review by          1.6 $250.00       $400.00
                               removing superfluous items and checking word doc dates
                               for accuracy.
 Kelly, Holly        6/21/2019 Assist in checking dates for fee application word                0.7 $310.00       $217.00
                               documents; spot check excel model to ensure accuracy.
 Balikian, Casey     6/24/2019 Draft and review fee application given new guidelines from       1.5 $250.00       $375.00
                               H. Kelly review.
 Kelly, Holly        6/24/2019 Review progress on preparation of Grant Thornton fee             0.4 $310.00       $124.00
                               application to ensure that deadline will be met.
 Balikian, Casey     6/25/2019 Draft and review fee application given new guidelines            1.4 $250.00       $350.00
                               form R. Vanderbeek review
 Balikian, Casey     6/26/2019 Edit and review fee application.                                 2.1 $250.00       $525.00
 Kelly, Holly        6/26/2019 Edit and review fee application based on R. Vanderbeek           0.5 $310.00       $155.00
                               review points; begin compiling final draft.
 Wayne, Michael      6/26/2019 Process fee application and begin to assemble the final          2.2 $250.00       $550.00
                               document for the court.
 Balikian, Casey     6/27/2019 Finalize calculation update on allocation of expenses            2.4 $250.00       $600.00
                               incurred across hospitals and update description in fee app
                               to describe our methodology used to fairly present
                               expenses.
 Case 19-01227-5-JNC           Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                       Page 7 of
                                                10
Kelly, Holly      6/27/2019 Edit fee application narratives for completeness,               3.2 $310.00      $992.00
                            communicate certain items to be changed by timekeepers
                            in next iteration, work towards compilation of final fee
                            application.
Balikian, Casey   6/28/2019 Draft and review fee application.                               1.3 $250.00      $325.00
Kelly, Holly      6/28/2019 Finalize fee application expenses based on R.                   2.9 $310.00      $899.00
                            Vanderbeek's comments.
Wayne, Michael    6/28/2019 Review travel time entries per R. Vanderbeek's comments         2.3 $250.00      $575.00
                            to ensure that all billed time is appropriate.
Vanderbeek,       6/28/2019 Review and revise GT fee application through May 2019.          0.8 $620.00      $496.00
Richard R.
Kelly, Holly       7/1/2019 Evaluate fee applications and make revisions per Waldrep's      0.7 $310.00      $217.00
                            comments.
Balikian, Casey    7/1/2019 Prepare and review fee application.                             1.1 $250.00      $275.00
Kelly, Holly       7/2/2019 Evaluate consequences of potential changes to fee               0.1 $310.00       $31.00
                            applications per Waldrep's comments.
Vanderbeek,        7/2/2019 Review fee application and communicate necessary                0.1 $620.00       $62.00
Richard R.                  revisions.
Balikian, Casey    7/2/2019 Respond to R. Vanderbeek's comments, make appropriate           1.1 $250.00      $275.00
                            revisions, and submit updated final draft.
Balikian, Casey    7/8/2019 Revise fee application.                                         0.1 $250.00       $25.00
Kelly, Holly       7/8/2019 Revise fee application per Waldrep's comments and               0.2 $310.00       $62.00
                            prepare summary and comparison of professional fees
                            across firms.
Kelly, Holly       7/9/2019 Revise fee application per Waldrep's comments.                  1.2 $310.00      $372.00
Balikian, Casey   7/10/2019 Prepare an analysis showing the fee app write-offs              1.7 $250.00      $425.00
                            suggested by Waldrep LLP.
Kelly, Holly      7/10/2019 Revise fee applications per Waldrep's comments.                 1.1 $310.00      $341.00
Wayne, Michael    7/11/2019 Update fee application based on Waldrep's comments and          1.0 $250.00      $250.00
                            ensure that all appropriate entries are deducted as voluntary
                            reductions.
Balikian, Casey   7/11/2019 Prepare and review fee applications.                            0.8 $250.00      $200.00
Vanderbeek,       7/11/2019 Review revised fee application, updated for Waldrep             0.2 $620.00      $124.00
Richard R.                  comments.
Kelly, Holly      7/11/2019 Revise fee applications per Waldrep's comments and R.           1.2 $310.00      $372.00
                            Vanderbeek's assessment of progress.
Balikian, Casey   7/12/2019 Prepare and review fee applications.                            0.1 $250.00       $25.00
Balikian, Casey   7/22/2019 Finalize fee application word document.                         0.1 $250.00       $25.00
Vanderbeek,       7/22/2019 Review final fee application.                                   0.1 $620.00       $62.00
Richard R.
Kelly, Holly      7/22/2019 Review Grant Thornton fee application to ensure all points      0.1 $310.00       $31.00
                            were addressed before final submission.
Balikian, Casey   7/24/2019 Begin editing word doc for June and July fee application.       0.2 $250.00       $50.00
Wayne, Michael    7/24/2019 File new fee applications into SharePoint site.                 0.4 $250.00      $100.00
Balikian, Casey   7/31/2019 Begin preparing Grant Thornton second fee application.          0.4 $250.00      $100.00
                            Total Charged for Fee Application                                             $13,404.00
                            Total Professional Fees Incurred                                              $69,055.00
         Case 19-01227-5-JNC            Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                        Page 8 of
                                                         10
          Exhibit C
                                   Professional Fees Incurred - Financial Consulting
Name              Date                                  Narrative                         Hours     Rate    Value        Objection
Kelly, Holly         6/4/2019 Bi-weekly call with Trustee, Trustee's counsel, and GT            0.2 $310.00       $62.00 Duplicate
                              Team.
Johnson, Andrew      6/4/2019 Speak with Trustee, Counsel and GT Team in bi-weekly              0.2 $500.00      $100.00 Duplicate
H.                            update call.
Johnson, Andrew      6/5/2019 Speak with R. Vanderbeek, H. Kelly, M. Hand, C. Dolen             0.2 $500.00      $100.00 Duplicate
H.                            and B. Smith regarding hospital financial matters.
Kelly, Holly         6/6/2019 Analyze and discuss with R. Vanderbeek the DIP financing          0.9 $310.00      $279.00 Duplicate
                              need of Haskell.
Johnson, Andrew      6/6/2019 Review insurance policies and emails to and from                  0.1 $500.00       $50.00 Scope
H.                            Cohesive and Affinity regarding status of insurance in
                              force.
Johnson, Andrew      6/7/2019 Emails with management company regarding status of                0.1 $500.00       $50.00 Scope
H.                            current insurance coverage.
Wayne, Michael       6/7/2019 Meeting with R. Murray to discuss project overview.               0.4 $250.00      $100.00 Vague
Kelly, Holly         6/7/2019 Prepare for and participate in bi-weekly call with Trustee,       0.4 $310.00      $124.00 Duplicate
                              Trustee's counsel, and GT team.
Kelly, Holly        6/10/2019 Call from C. Dolen with update on Haskell DIP financing           0.1 $310.00       $31.00 Duplicate
                              needed.
Kelly, Holly        6/10/2019 Call with Cohesive and R. Vanderbeek to discuss post-             0.2 $310.00       $62.00 Duplicate
                              petition receipts, fund processes, and cost reports.
Wayne, Michael      6/11/2019 Gather and review May bank statements for accounting              0.3 $250.00       $75.00 Vague
                              purposes.
Kelly, Holly        6/11/2019 Prepare financial updates for and participate in bi-weekly        0.2 $310.00       $62.00 Duplicate
                              call with J. Lanik, L. Lyday, R. Redwine, J. Hendren, and
                              R. Vanderbeek.
Kelly, Holly        6/14/2019 Bi-weekly call with Trustee's counsel with all parties            0.1 $310.00       $31.00 Duplicate
                              updates on hospitals, questions, and discussions
                              surrounding next steps.
Kelly, Holly        6/17/2019 Discuss Haskell DIP financing need and timing with J.             0.3 $310.00       $93.00 Duplicate
                              Hendren.
Kelly, Holly        6/17/2019 Discuss Haskell emergency DIP need with R. Vanderbeek.            0.2 $310.00       $62.00 Duplicate

Wayne, Michael      6/17/2019 Edit time entry data for quality and completeness.              1.4 $250.00       $350.00 Vague
Wayne, Michael      6/19/2019 Continue to edit time entry data for quality and                0.8 $250.00       $200.00 Vague
                              completeness.
Vanderbeek,         6/25/2019 Evaluate Cohesive staffing at Haskell, and motion, other        0.4 $620.00       $248.00 Scope
Richard R.                    support and emails re same.
Wayne, Michael       7/1/2019 Review invoices and judge the necessity of each expense         1.8 $250.00       $450.00 Duplicate
                              related to Haskell funding request for the week beginning
                              7/1/19.
Kelly, Holly         7/9/2019 Call with Hendren, Redwine & Malone, J. Lanik, and R.           0.1 $310.00        $31.00 Duplicate
                              Vanderbeek to discuss case updates.
Johnson, Andrew      7/9/2019 E-mails with C. Dolen regarding insurance update.               0.1 $500.00        $50.00 Scope
H.
Vanderbeek,         7/18/2019 Review and respond to emails re Haskell bank situation          0.3 $620.00       $186.00 Vague
Richard R.                    and solution.
Kelly, Holly        7/19/2019 Email correspondences with Cohesive regarding property          0.1 $310.00        $31.00 Scope
                              insurance.
Kelly, Holly        7/19/2019 Evaluate property insurance quote from Cohesive.                0.4 $310.00       $124.00 Scope
Kelly, Holly        7/19/2019 Pull from docket and review Spilman Initial Fee                 0.1 $310.00        $31.00 Scope
                              Application.
Vanderbeek,         7/19/2019 Review and respond to emails re insurance, IB, potential        0.1 $620.00        $62.00 Scope
Richard R.                    sales and DIP funding.
Kelly, Holly        7/23/2019 Read Spilman Disclosure of Compensation For Attorney            0.1 $310.00        $31.00 Scope
                              For Debtor to determine if and how the retainer was
                              allocated across hospitals.
         Case 19-01227-5-JNC          Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                   Page 9 of
                                                       10
Davis, Scott     7/30/2019 Prepare for and call T. Waldrep, J. Lyday, F. Terzo and/or   0.2 $620.00     $124.00 Scope
Bradford                   G. Freedman regarding potential investigation.
                           Total Objection                                                            $3,199.00
                           Total Professional Fees Incurred                                           $69,055.00
       Case 19-01227-5-JNC            Doc 333 Filed 11/15/19 Entered 11/15/19 15:19:21                      Page 10 of
                                                       10
                                  Professional Fees Incurred - Forensic Technology
Name             Date                                  Narrative                      Hours     Rate    Value        Objection
Min, Erik N         6/5/2019 Calls with J. Lanik; correspondence with engagement team       0.1 $450.00       $45.00 Duplicate
                             and counsel (RE: Kansas City collections).
Aberman, David     6/11/2019 Correspond with engagement team, client sites, and             0.1 $500.00       $50.00 Vague
                             counsel; Manage and coordinate engagement.
Lee, Harry G       6/18/2019 Conduct detailed discussions with engagement lead;             0.1 $620.00       $62.00 Vague
                             Manage and coordinate engagement.
Aberman, David     6/28/2019 Conduct call with counsel and Department of Labor and          0.1 $500.00       $50.00 Duplicate
                             follow-up calls regarding collection of data at storage
                             facility with J. Lanik and IT provider.
Aberman, David     7/10/2019 Correspond with counsel; Manage and coordinate                 0.1 $500.00       $50.00 Vague
                             engagement.
Min, Erik N        7/15/2019 Conduct conference call regarding segregation of KC            0.1 $450.00       $45.00 Duplicate
                             datacenter files.
                             Total Objection                                                                $ 302.00
                             Total Professional Fees Incurred                                              $1,082.00
